PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CARAMICO, LUIGIUS
Application No. 15/434,010
Filed: 15 Feb 2017
For: METHODS AND SYSTEMS OF DUAL-LAYER COMPUTER-SYSTEM SECURITY
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed July 26, 2021, which is being treated as: (1) a petition under 37 CFR 1.181 to withdraw holding of abandonment and extend the patent-related timing deadline to file a reply due to the COVID-19 outbreak, and (2) a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a).

The United States Patent and Trademark Office (USPTO) recognizes that the COVID-19 pandemic has imposed significant hardships on many stakeholders. In accordance section 12004 of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), the USPTO has extended the time to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020. For small and micro entities, pursuant to the May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others, a reply to an Office action due between March 27, 2020 and June 30, 2020 (inclusive) will be considered timely if filed on or before July 1, 2020, including available extensions of time, provided that the reply is accompanied by a statement that the delay in filing was due to the COVID-19 outbreak.

The application history reveals the Office issued a Notice of Abandonment on February 5, 2021, stating the application is abandoned in view of applicant’s failure to file a timely or proper reply to the final Office action mailed on January 13, 2020. The final Office action set a shortened statutory period for reply of three months from the mailing date of January 13, 2020. The three-month shortened statutory period for response fell on April 13, 2020, within the March 27, 2020 through June 30, 2020 (inclusive) relief period for small and micro entities under the CARES Act Notice. 

On August 13, 2020, applicant filed a reply to the final Office action in the form of a request for continued examination (RCE), a $650 RCE fee, and an amendment. Applicant also filed a statement of delay due to COVID-19 outbreak, a petition for a two-month extension of time for response, and $300 extension of time fee on August 13, 2020. Applicant had until September 1, 2020, to file a timely and proper reply to the final Office action of January 13, 2020, to avoid abandonment pursuant to the USPTO CARES Act Notice. 

On July 26, 2021, applicant filed the present petition asserting the examiner issued the Advisory Action of August 26, 2020, and the Notice of Abandonment of February 5, 2021, in error based on the timely submission of the reply on August 13, 2020 (i.e., RCE and amendment), in view of the relief provided in the CARES Act Notice.

As applicant (a small entity) made an appropriate COVID-19 statement, submitted a proper response to the final Office action of January 13, 2020, and paid a two-month extension of time fee, the Office considers the reply of August 13, 2020, timely filed under the CARES Act Notice.

The petition to withdraw holding of abandonment under 37 CFR 1.181 and extend the patent-related timing deadline to file a reply due to the COVID-19 outbreak is GRANTED. The application is returned to pending status by way of this decision.

In view of the granting of the petition under 37 CFR 1.181 to withdraw holding of abandonment, the petition under 37 CFR 1.137(a) to revive the application is DISMISSED as moot. Applicant did not submit a fee under 37 CFR 1.17(m) with the petition. The Office has not charged a petition fee as none is required.

This application is being referred to Technology Center Art Unit 2437 for processing of the RCE and for appropriate action by the examiner on the amendment submitted in accordance with 37 CFR 1.114.

Questions regarding this decision may be directed to the undersigned at (571) 272-3211. All other inquiries concerning examination or the status of the application should made directly to the examiner in the Technology Center Art Unit.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET